EXHIBIT TOYOTA MOTOR CREDIT CORPORATION CALCULATION OF RATIO OF EARNINGS TO FIXED CHARGES (Dollars in millions) Years ended March 31, 2009 2008 2007 2006 2005 Consolidated (loss) income before (benefit) provision for income taxes ($1,052) ($380) $667 $865 $1,243 Fixed charges: Interest1 2,956 4,151 2,662 1,561 670 Portion of rent expense representative of the interest factor (deemed to be one-third) 8 8 7 7 7 Total fixed charges 2,964 4,159 2,669 1,568 677 Earnings available for fixed charges $1,912 $3,779 $3,336 $2,433 $1,920 Ratio of earnings to fixed charges (A) (A) 1.25 1.55 2.84 1 Components of interest expense are discussed in the “Interest Expense” section of Item 7. “Management’s Discussion and Analysis”. (A) Due to our loss in fiscal years 2009 and 2008, the ratio coverage was less than one to one.We must generate additional earnings equal to pre-tax loss to achieve a coverage of one to one.
